Citation Nr: 1802471	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  09-38 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for essential tremor.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1997 to June 2000 and from December 2004 to May 2006.  He had service in Southwest Asia from May 2005 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  A May 2015 rating decision granted an increased 10 percent rating for essential tremor.  In August 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issue on appeal was remanded for additional development in February 2014 and September 2015.  

The Board notes that the other issues included in the September 2015 remand were appropriately addressed in a November 2017 statement of the case, but have not been perfected for appellate review.  As such, no further action as to these matters is required at this time.


FINDING OF FACT

The evidence demonstrates the Veteran's service-connected essential tremor is manifested by no more than a moderate impairment.


CONCLUSION OF LAW

The criteria for an initial compensable rating for essential tremor have not been met.  38 U.S.C. § 1155 (2012), 38 C.F.R. § 4.124a, Diagnostic Code 8103 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The matter was Remanded in September 2015 for the purpose of securing updated and obtaining an addendum opinion with respect to an August 2013 examination.  VA treatment records have been obtained and a VA examination was conducted in July 2017 with a corresponding report.  The Board finds that there was substantial compliance with the September 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008)); Dyment v. West, 13 Vet. App. 141 (1999).

Since the 20175Remand, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  

VA regulations provide ratings for tic, convulsive, when the impairment is mild (0 percent); moderate (10 percent); or severe (30 percent).  38 C.F.R. § 4.124a, Diagnostic Code 8103 (2017).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2017).

Service connection is established for essential tremor.  A 10 percent rating has been assigned under the criteria of Diagnostic Code 8103.  In statements and testimony in support of his claim the Veteran asserted that the disorder affected his fine motor skills.  It is also significant to note that a September 2013 rating decision established service connection for traumatic brain injury (TBI) and assigned a 40 percent rating, including based upon findings of motor activity mildly decreased or with moderate slowing due to apraxia.  A May 2016 VA medical opinion found that the Veteran's essential tremor was distinguishable from the manifestations of his service-connected TBI.  See Mittleider v. West, 11 Vet. App. 181 (1998) (which stipulates that the Board is precluded from differentiating between symptomatology attributed to a service-connected disability and another disability in the absence of medical evidence which does so).

The medical evidence show that upon VA examination in April 2007 the Veteran was found to have benign essential tremors of the bilateral hands with subjective factors of fine tremors.  An examination revealed fine tremor, resting and intention, right worse than left.  Motor function of the upper and lower extremities was normal.  A TBI examination in August 2013 noted tremors to the hands and feet.  A January 2015 VA examination include a diagnosis of essential tremors and noted the Veteran reported experiencing difficulty picking up things and fumbling when eating, writing, cooking, unbuckling clothing, and using phones.  The examiner noted that there was no functional impairment from this disability, except very mild tremors, in a physical or sedentary occupational setting.

The Veteran's service-connected essential tremors is manifested by no more than a moderate impairment.  The VA examination findings in this case are persuasive and demonstrate no more than a moderate impairment.  Indeed, as indicated, the VA examiner specified that the level of neurological dysfunction was very mild.  Such was determined by a medical expert.  There are no findings that contradict that determination.  It would also be improper of the Board to attempt to draw its own medical conclusions in light of the clear medical finding.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (Board is prohibited from making conclusions based on its own medical judgment).  Therefore, entitlement to a rating in excess of 10 percent is not warranted.

The Board acknowledges that the Veteran is competent to report observable symptoms, e.g. tremor.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability nor to attribute pain to a specific diagnosis.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disability has been provided by VA medical professionals who examined him.  The medical findings adequately address the criteria under which this disability is evaluated.  The Board accords the objective medical findings greater weight than subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim for a higher schedular rating.

The Veteran has not raised any claims for an extraschedular rating and the evidence does not present any exceptional or unusual circumstances.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either a veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  No additional action as to this matter is required.


ORDER

Entitlement to an initial rating in excess of 10 percent for essential tremor is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


